Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0001050
                                                        03-FEB-2016
                                                        09:33 AM
                          SCWC-12-0001050

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               THE ESTATE OF CHESTER V. SCUPHOLM,
             aka CHESTER VERNON SCUPHOLM, Deceased.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0001050; P. NO. 08-1-0053)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
     and Circuit Judge Alm, in place of McKenna, J., recused)

          Party-In-Interest/Appellant Kathleen M.S. Mikatich, aka

Kathleen Scupholm Mikatich’s Application for Writ of Certiorari,

filed on December 23, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 3, 2016.

Gary Y. Shigemura and               /s/ Mark E. Recktenwald
Randall N. Harakal and
Stuart M. Cowan for                 /s/ Paula A. Nakayama
party-in-interest/appellant
Kathleen M.S. Mikatich, aka         /s/ Richard W. Pollack
Kathleen Scupholm Mikatich
                                    /s/ Michael D. Wilson
Lyle S. Hosoda, Kevin T.
Morikone, Raina P.B. Gushiken       /s/ Steven S. Alm
and Addison D. Bonner, for
party-in-interest/appellee,
Karen L. Meredith, individually
and Mitzi A. Lee for
respondent/party-in-
interest/appellee Karen L.
Meredith, as Personal
Representative of the Estate of
Ruth Scupholm